MEMORANDUM **
Daniel Sierra-Quezada appeals the sentence imposed following his guilty plea to two counts of distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). He contends that the district court erred in denying him a minor role adjustment under U.S.S.G. § 3B1.2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review sentencing decisions for an abuse of discretion. United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc), cert. denied, — U.S. —, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008). It is procedural error, and thus an abuse of discretion, for a district court to calculate the Sentencing Guidelines range incorrectly. Id. We review for clear error the district court’s factual determination whether a defendant is a minor participant in the criminal activity. United States v. Santana, 276 Fed.Appx. 629 (9th Cir.2008).
Sierra-Quezada contends that he was a minor participant because he was a middleman who was involved in the distribution of two small quantities of metham*411phetamine over a 14-month period, made only $50 for each transaction, and was not the supplier of the drugs. He argues that he did not initiate the transactions; rather, they were initiated by an informant, who was seeking a larger deal. As stated by the district court, Sierra-Quezada facilitated two hand-to-hand sales, and the record does not show that his will was overborne by the informant. The district court did not clearly err in finding that Sierra-Quezada was not substantially less culpable than other pai’ticipants in the criminal activity. See United States v. Flores-Payon, 942 F.2d 556, 561 (9th Cir.1991) (holding that defendant who attended negotiations and brought drugs to scene was not entitled to downward adjustment under § 3B1.2).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.